DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 11/04/2021.

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance: As to claims 1 – 8, the prior art fails to show the sensor module having a transmitter coil and a receiving coil arranged coaxially with respect to a center point, the receiving coil having a plurality of coils, each coil of the plurality of coils extends radially outward and extend about the center point in a continuously arcuate arrangement, the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil, the signal processor is positioned so to be at least partially within the arcuate arrangement of the receiving coil, the transmitter coil outer diameter of the transmitter coil is within the cavity.  These features 
As to claims 9 – 20, the prior art fails to show the sensor module having a transmitter coil and a receiving coil arranged coaxially with respect to a center point, the transmitter coil having a transmitter coil inner diameter and a transmitter coil outer diameter, the receiving coil having a plurality of coils, each coil of the plurality of coils extends radially outward and extend about the center point in a continuously arcuate arrangement, the receiving coil and the signal processor are disposed within the transmitter coil inner diameter of the transmitter coil, the signal processor is positioned so to be at least partially within the arcuate arrangement of the receiving coil, the transmitter coil outer diameter of the transmitter coil is within the cavity.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/REENA AURORA/Primary Examiner, Art Unit 2858